Citation Nr: 1530209	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a bilateral hearing loss disability with a 0 percent evaluation.

The RO issued a May 2015 rating decision denying entitlement to service connection for arthritis.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2015.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the June 2015 NOD.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Arthritis

As previously discussed, a SOC was not issued with respect to the Veteran's claim of entitlement to service connection for arthritis.  The Veteran did submit a timely Notice of Disagreement (NOD) in June 2015, after the May 2015 rating decision.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the June 2015 NOD.


Increased Rating for Bilateral Hearing Loss

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Veteran was most recently afforded a VA audiological examination in November 2014.  However, since that examination the Veteran has claimed that his hearing has worsened, specifically in a May 2015 statement.  The Veteran directly referenced previous VA examinations, but not the November 2014 VA examination.  However, the Veteran does seem to be suggesting that his hearing has worsened since that examination, and as a result, a new examination is necessary to get an accurate current evaluation of the Veteran's bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records related to the Veteran's claims.

2.  Issue a Statement of the Case referable to the Veteran's claims of entitlement to service connection for arthritis.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.

3.  Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

Ensure that the examiner provides all information required for rating purposes.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




